              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FREDDIE E. SINKLER,                     :
         Plaintiff                      :
                                        :            No. 1:19-cv-1211
             v.                         :
                                        :            (Judge Rambo)
WARDEN BRIAN S.                         :
CLARK, et al.,                          :
          Defendants                    :

                                     ORDER

      AND NOW, on this 13th day of August 2019, upon consideration of pro se

Plaintiff Freddie E. Sinkler’s complaint (Doc. No. 1), accompanied by a motion for

leave to proceed in forma pauperis (Doc. No. 2), and for the reasons set forth in the

Memorandum accompanying this Order, IT IS ORDERED THAT:

      1.     Plaintiff’s motion for leave to proceed in forma pauperis (Doc. No. 2)
             is GRANTED;

      2.     Plaintiff shall pay the full filing fee of $350.00, based on the financial
             information provided in the application to proceed in forma pauperis.
             The full filing fee shall be paid regardless of the outcome of the
             litigation;

      3.     Pursuant to 28 U.S.C. § 1915(b)(1) and (2), the
             Superintendent/Warden, or other appropriate official at Plaintiff’s place
             of confinement is directed to deduct an initial partial filing fee of 20%
             of the greater of:

                  a. The average monthly deposits in the inmate’s prison account for
                     the past six months, or

                  b. The average monthly balance in the inmate’s prison account for
                     the past six months.
     The initial partial filing fee shall be forwarded to the Clerk of the United
     States District Court for the Middle District of Pennsylvania, P.O. Box
     1148, Scranton, Pennsylvania, 18501-1148, to be credited to the above-
     captioned docket number. In each succeeding month, when the amount
     in Plaintiff’s inmate trust fund account exceeds $10.00, the
     Superintendent/Warden, or other appropriate official, shall forward
     payments to the Clerk of Court equaling 20% of the preceding month’s
     income credited to plaintiff’s inmate trust fund account until the fees
     are paid. Each payment shall reference the above-captioned docket
     number;

4.   The Clerk of Court is directed to SEND a copy of this Order to the
     Superintendent/Warden of the institution wherein Plaintiff is presently
     confined;

5.   The complaint (Doc. No. 1) is DEEMED filed;

6.   Plaintiff’s claims against Defendants Clark, Brant, Deng, and Lucas are
     DISMISSED WITHOUT PREJUDICE for failure to state a claim
     upon which relief may be granted;

7.   Plaintiff is granted leave to file an amended complaint within thirty (30)
     days from the date of this Order. If Plaintiff elects to file an amended
     complaint, Plaintiff is advised to adhere to the standards set forth in the
     Federal Rules of Civil Procedure and the directives set forth by this
     Court in its accompanying Memorandum. Specifically, the amended
     complaint must be complete in all respects. It must be a new pleading
     which stands by itself without reference to the original complaint or any
     other documents already filed. The amended complaint should set forth
     Plaintiff’s claims in short, concise and plain statements as required by
     Rule 8 of the Federal Rules of Civil Procedure. Each paragraph should
     be numbered. The amended complaint should specify which actions
     are alleged as to which defendants and sufficiently allege personal
     involvement of the defendant in the acts which Plaintiff claims violated
     his rights. Mere conclusory allegations will not set forth cognizable
     claims. Importantly, should Plaintiff elect to file an amended
     complaint, he must re-plead every cause of action in the amended
     complaint that the Court has found to be adequately pled in the current
     complaint because the amended complaint will supersede the original
     complaint. See Knight v. Wapinsky, No. 12-cv-2023, 2013 WL 786339,
                                   2
     at *3 (M.D. Pa. Mar. 1, 2013) (stating that an amended complaint
     supersedes the original complaint). Because an amended complaint
     supersedes the original pleading, all causes of action alleged in the
     original complaint which are not alleged in an amended complaint are
     waived. Id. (citations omitted); and

8.   The Court will defer service of the complaint for thirty (30) days. If
     Plaintiff files an amended complaint, it will supersede the original
     complaint as set forth above. If Plaintiff fails to file an amended
     complaint within thirty (30) days of the date hereof, the Court will
     direct service of the original complaint on Defendants Lakes and
     McManara.


                              s/Sylvia H. Rambo
                              SYLVIA H. RAMBO
                              United States District Judge




                                 3
